Exhibit 10.02

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is being entered into on
August 17, 2004 by and between Silicon Image, Inc., a Delaware corporation with
its principal place of business at 1060 East Arques Avenue, Sunnyvale,
California 94085 (“Company”) and Robert G. Gargus (“Consultant”) and in
connection with that certain Amended and Restated Employment Agreement, dated
August 17, 2004 by and between the Company and the Consultant (“Restated
Employment Agreement”).  This Agreement will become effective as of the
Separation Date, as defined in the Restated Employment Agreement (the “Effective
Date”). As used herein, “Party” or “Parties” will refer to Company, Consultant
or both, as the case may be and Consultant includes the Consultant, and all
employees and agents of the Consultant.

 

RECITALS

 

WHEREAS, Consultant and Company have entered into the Restated Employment
Agreement, pursuant to which Consultant has agreed to provide the Company with
certain consulting services as of the Effective Date; and

 

WHEREAS, Consultant desires to perform, and Company desires to have Consultant
perform, consulting services as an independent contractor to Company.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.                                       Services

 

1.1                                 Performance.                          
Consultant will perform the following consulting “Services”:  (a) provide
transition assistance to the Company’s Chief Executive Officer and Chief
Financial Officer and (b) at any point in time following the Separation Date, to
assist as reasonably necessary the Company with any reviews, investigations or
examinations of the Company’s financial and accounting results, policies,
practices and other matters during your period of employment with the Company. 
In addition, Consultant agrees to use all diligent and reasonable efforts to
perform the Services during the Period of Consultancy.

 

1.2                                 Period of Consultancy.                     
The “Period of Consultancy” will commence on the Effective Date and will
terminate six (6) months following the Effective Date.

 

1.3                                
Payment.                                               The Company will, as sole
compensation for the Consultant’s performance of the Services grant Consultant
the Accelerated Vesting (as defined in the Restated Employment Agreement) upon
the Separation Date (as defined in the Restated Employment Agreement). Company
will also reimburse Consultant for his reasonable out-of-pocket expenses
incurred in performing the Services that are approved in advance by Company’s
Chief Executive Officer or Chief Financial Officer.  Consultant will invoice
Company on a monthly basis for such out-of-pocket expenses and Company will pay
each such invoice no later than thirty (30) days after its receipt.  Consultant
will receive no other compensation or remuneration in connection with or based
upon the Services.

 

--------------------------------------------------------------------------------


 

2.                                      Relationship of the Parties

 

2.1                                 Independent Contractor.            
Consultant is an independent contractor and is not an agent or employee of, and
has no authority to bind, Company by contract or otherwise.  Consultant will
perform the Services under the general direction of Company, but Consultant will
determine, in Consultant’s sole discretion, the manner and means by which the
Services are accomplished, subject to the requirement that Consultant shall at
all times comply with applicable law.

 

2.2                                 Employment
Benefits.                            Except as set forth in paragraph 3 of the
Restated Employment Agreement, Consultant will not be entitled to receive any
vacation or illness payments, or to participate in any plans, arrangements, or
distributions by the Company pertaining to any bonus, stock option, profit
sharing, insurance or similar benefits for Company’s employees.

 

3.                                      Confidential Information         
Consultant acknowledges that Consultant will acquire information and materials
from Company and knowledge about the business, products, customers, clients and
suppliers of Company and that all such knowledge, information and materials
acquired, and the existence, terms and conditions of this Agreement, are and
will be the trade secrets and confidential and proprietary information of
Company (collectively “Confidential Information”). Confidential Information will
not include, however, any information that is or becomes part of the public
domain through no fault of Consultant or that Company regularly gives to third
parties without restriction on use or disclosure. Consultant agrees to hold all
such Confidential Information in strict confidence, not to disclose it to others
or use it in any way, commercially or otherwise, except in performing the
Services, and not to allow any unauthorized person access to it, either before
or after expiration or termination of this Agreement.  Consultant further agrees
to take all action reasonably necessary and satisfactory to protect the
confidentiality of the Confidential Information including, without limitation,
implementing and enforcing operating procedures to minimize the possibility of
unauthorized use or copying of the Confidential Information.

 

4.                                      Termination and Expiration

 

4.1                                 Termination.                            
Either party may terminate this Agreement in the event of a breach by the other
party if such breach continues uncured for a period of ten (10) days after
written notice.

 

4.2                                
Expiration.                                        Unless terminated earlier,
this Agreement will expire at the end of the Period of Consultancy.

 

4.3                                 No Election of Remedies.           The
election by Company to terminate this Agreement in accordance with its terms
shall not be deemed an election of remedies, and all other remedies provided by
this Agreement or available at law or in equity shall survive any termination.

 

--------------------------------------------------------------------------------


 

5.                                      Effect of Expiration or Termination

 

Upon the expiration or termination of this Agreement for any reason:

 

a)              each party will be released from all obligations to the other
arising after the date of expiration or termination, except that expiration or
termination of this Agreement for any reason will not relieve Company of its
obligations under Sections 1.3, 6 and 8 nor will this release indemnification
obligations with respect to any claims (including coverage of attorneys’ fees
and costs for Employee’s individual representation) arising under Consultant’s
existing rights to indemnification and defense pursuant to the articles and
bylaws of the Company for acts as a director and/or officer or to Consultant’s
rights of insurance under any director and officer liability policy in effect
covering the Company’s directors and officers or Consultant’s rights under
California Labor Code section 2802 or Consultant of its obligations under
Sections 2.2, 3, 6 and 8 nor will expiration or termination relieve Consultant
or Company from any liability arising from any breach of this Agreement; and

 

b)             upon the Company’s reasonable request, Consultant will promptly
notify Company of all Confidential Information in Consultant’s possession and,
at the expense of Consultant and in accordance with Company’s instruction, will
promptly deliver to Company all such Confidential Information.

 

6.                                      Limitation of Liability

 

IN NO EVENT SHALL COMPANY OR CONSULTANT BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT,
EVEN IF COMPANY OR CONSULTANT HAS BEEN INFORMED IN ADVANCE OF THE POSSIBILITY OF
SUCH DAMAGES.

 

7.                                      Competitive Activities

 

Consultant will not during the term of this Agreement, directly or indirectly,
in any individual or representative capacity, engage or participate in or
provide services to any business whose primary business is directly competitive
with Company.

 

8.                                      General

 

8.1                                 Assignment.                           
Consultant may not assign Consultant’s rights or delegate Consultant’s duties
under this Agreement either in whole or in part without the prior written
consent of Company.  Any attempted assignment or delegation without such consent
will be void.

 

8.2                                 Attorneys’ Fees.      If any action is
necessary to enforce the terms of this Agreement, the substantially prevailing
party will be entitled to reasonable attorney’s fees, costs and expenses in
addition to any other relief to which such prevailing party may be entitled.

 

--------------------------------------------------------------------------------


 

8.3                                 Governing Law
Severability.                                          This Agreement will be
governed by and construed in accordance with the laws of the State of California
excluding that body of law pertaining to conflict of laws.  If any provision of
this Agreement is for any reason found to be unenforceable, the remainder of
this Agreement will continue in full force and effect.

 

8.4                                 Notices.    Any notices under this Agreement
will be sent by certified or registered mail, return receipt requested, to the
address specified below or such other address as the party specifies in
writing.  Such notice will be effective upon its mailing as specified.

 

8.5                                 Complete Understanding;
Modifications.                      This Agreement, together with the Restated
Employment Agreement between the parties of even date herewith, constitutes the
complete and exclusive understanding and agreement of the parties and supersedes
all prior understandings and agreements, whether written or oral, with respect
to the subject matter hereof and thereof.  Any waiver, modification or amendment
of any provision of this Agreement will be effective only if in writing and
signed by the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of August 17,
2004.

 

COMPANY

CONSULTANT

 

 

 

By:

/s/ David D. Lee

 

/s/ Robert G. Gargus

 

 

 

 

Name:

David D. Lee

 

Robert G. Gargus

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Date:

August 17, 2004

 

 

 

--------------------------------------------------------------------------------